Citation Nr: 1602307	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative intervertebral disc disease with left upper radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder decompression with impingement.

3. Entitlement to an initial rating in excess of 10 percent for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from September 1988 to July 1992 and active service in the Army from May 1995 to September 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA). Regional Office (RO). 

The Board previously remanded this case in June 2012 and July 2014. In a January 2015 rating decision, the Veteran was granted service connection and a separate disability rating for radiculopathy of the left upper extremity - upper radicular group and the evaluation of his cervical spine degenerative intervertebral disc disease was increased from 20 to 30 percent.


FINDING OF FACT

In January 2016 the Veteran withdrew issues of entitlement to an initial rating in excess of 20 percent for cervical spine degenerative intervertebral disc disease with left upper radiculopathy; an initial rating in excess of 10 percent for residuals of left shoulder decompression with impingement; and an initial rating in excess of 10 percent for bilateral knee arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on all issues pending before the Board have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 
38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. 

The Veteran submitted an August 2015 written statement saying that he was satisfied with his January 2015 rating decision and was requesting withdrawal of further appellate action. The Veteran's representative then submitted a January 2016 statement confirming that the Veteran wanted to withdraw all issues pending before the Board. 

Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The claim of entitlement to an initial rating in excess of 20 percent for cervical spine degenerative intervertebral disc disease with left upper radiculopathy is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for residuals of left shoulder decompression with impingement is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for bilateral knee arthritis is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


